DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent No. 10819702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A method comprising: receiving a credential from a client machine over a network; receiving, from a database, connection information including identification of a first virtual machine in a data center, the first virtual machine executing on a physical server and designated to provide access to a virtual resource for a user associated with the credential; determining that the credential indicates that the user is authorized to request activation of the virtual resource during a period in which the virtual resource is scheduled to be unavailable by a policy specifying a time the virtual resource is to be turned off; and causing a connection to be established between the client machine and the first virtual machine providing the virtual resource based on the connection information” (claim 1, instant application) is analogous to 
“A method comprising: receiving, by a service broker machine, from a client machine, at least one credential; requesting, by the service broker machine, from a database, connection information associated with the at least one credential; receiving, by the service broker machine, from the database, connection information including: I. an identification of a data center, II. an identification of at least one virtual machine in the data center, the at least one virtual machine (i) associated with a first organization, (ii) designated to provide access to at least one virtual resource for a user associated with the at least one credential, and (iii) executing on a physical server hosting a second virtual machine associated with a second organization and providing shared sessions to users of the second organization, and III. an identification of a resource username for use in connecting to the at least one virtual machine; determining, by the service broker machine, that the at least one virtual resource is unavailable; determining, by the service broker machine, whether the at least one credential indicates that the user is authorized to request reactivation of the unavailable at least one virtual resource; directing, by the service broker machine, reactivation of the unavailable at least one virtual resource during a period in which the at least one virtual resource is scheduled to be unavailable by a policy specifying a time the at least one virtual resource is to be turned off; and providing, by the service broker machine, to the client machine, the connection information, wherein the physical server establishes a connection between the client machine and the at least one virtual machine providing the at least one virtual resource to the user based on the connection information” (claim 1, patent 10819702).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Malakapalli (20110153716), and further in view of Lee (20140250500).
Regarding claim 1, Malakapalli teaches A method comprising (abstract, par.3, 23-25): 
receiving a credential from a client machine over a network (par.23-26); 
receiving, from a database, connection information including identification of a first virtual machine in a data center, the first virtual machine executing on a physical server and designated to provide access to a virtual resource for a user associated with the credential (par.23-26, 34-36, 47-49).
Malakapalli does not expressly disclose, however, Lee teaches
determining that the credential indicates that the user is authorized to request activation of the virtual resource during a period in which the virtual resource is scheduled to be unavailable by a policy specifying a time the virtual resource is to be turned off  (par.11-12, 15-16, 32- 37); and 
causing a connection to be established between the client machine and the first virtual machine providing the virtual resource based on the connection information (par.31-34, 39-45, 52-56).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Malakapalli to activate/reactivate/wakeup virtualized resources as taught by Lee.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect access to remote resources (Lee, par.30-50).
Regarding claims 11 and 16, Malakapalli teaches A computing device comprising: a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method of providing access to a virtualized resource in a mixed-use virtualization environment; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to (abstract, par.3, 23-25): 
receive a request from a user at a client machine to turn on the virtualized resource during (par.23-26, 34-36, 47-49).
Malakapalli does not expressly disclose, however, Lee teaches
receive a request during scheduled down time of the virtualized resource, the scheduled down time set by a policy specifying a time the virtualized resource is to be turned off (par.11-12, 15-16, 32- 37); 
receive an indication that the virtualized resource is unavailable; determine that a credential authorizes the user to request reactivation of the virtualized resource; and direct reactivation of the virtualized resource (par.31-34, 39-45, 52-56).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Malakapalli to activate/reactivate/wakeup virtualized resources as taught by Lee.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect access to remote resources (Lee, par.30-50).
Regarding claim 2, Malakapalli/Lee teaches determining that the virtual resource is unavailable, including querying a policy database to determine when the virtual resource is scheduled to be unavailable (Malakapalli, 32-34).
Regarding claim 3, Malakapalli/Lee teaches determining that the virtual resource is unavailable, including querying a policy database to determine when a session server, providing access to the virtual resource, is scheduled to be unavailable (Malakapalli, 32-34).
Regarding claim 4, Malakapalli/Lee teaches directing reactivation of a session server providing access to the virtual resource (Malakapalli, 23-25, 50-53, Lee, 11-13, 43-50).
Regarding claim 5, Malakapalli/Lee teaches transmitting an instruction to a hypervisor to reactivate a session server providing access to the virtual resource (Malakapalli, 17-20, 50-53).
Regarding claim 6, Malakapalli/Lee teaches wherein receiving the connection information further comprises receiving an identification of a gateway associated with the data center (Malakapalli, 3, 20-22, Lee, 31-35).
Regarding claim 7, Malakapalli/Lee teaches generating a log identifying a date on which the credential was received; and storing an identifier of the client machine in the log (Malakapalli, 3, 34-36, 43-46, Lee, 14-16, 71-73).
Regarding claim 8, Malakapalli/Lee teaches wherein receiving the at least one credential further comprises receiving biometric information or a password associated with the user (Malakapalli, 23-25, Lee, abstract, 11-15, 78-82).
Regarding claim 9, Malakapalli/Lee teaches wherein the physical server hosts a plurality of other virtual machines on a same network segment, the method further comprising: providing virtual machine level separation between each of the plurality of other virtual machines and the first virtual machine (Malakapalli, 27-33, 45-48).
Regarding claim 10, Malakapalli/Lee teaches wherein the first virtual machine is associated with a first organization by the database, the first virtual machine executing on the physical server hosting a second virtual machine associated with a second organization and providing shared sessions to users of the second organization (Malakapalli, 21-25, 45-50, Lee, abstract, 11-15).
Regarding claims 12 and 17, Malakapalli/Lee teaches establish a connection between the client machine and a virtual machine providing the virtualized resource to the user based on connection information of the user (Malakapalli, abstract, 33-40).
Regarding claims 13 and 18, Malakapalli/Lee teaches execute a web service for receiving, from the client machine, the credential (Malakapalli, 30-34, Lee, 30-40, 77-83).
Regarding claims 14 and 19, Malakapalli/Lee teaches request, from a database, connection information associated with the credential; and provide, to the client machine, the connection information (Malakapalli, 23-28, Lee, 12-15, 39-48).
Regarding claims 15 and 20, Malakapalli/Lee teaches transmit, to a provisioning machine, a request for provisioning a virtual machine providing the virtualized resource, including transmitting an identification of a type of resource be provisioned and user information associated with the user (Malakapalli, 24-34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419